                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA

 Shineida D. Chinn,                     ) Civil Action No.: 1:18-1294-BHH
                                        )
                             Plaintiff, )
                                        )
                 v.                     )               ORDER
                                        )
 Andrew Saul,                           )
 Commissioner of Social Security,1      )
                                        )
                          Defendant. )
  ______________________________ )

       This is an action brought pursuant to 42 U.S.C. § 405(g) seeking judicial review of

the Commissioner of Social Security’s (“Commissioner”) final decision, which denied

Plaintiff Shineida D. Chinn’s (“Plaintiff”) claim for disability insurance benefits (“DIB”). The

record includes the report and recommendation (“Report”) of United States Magistrate

Judge Shiva V. Hodges, which was made in accordance with 28 U.S.C. § 636 (b)(1)(B) and

Local Civil Rule 73.02(B)(2)(a) (D.S.C.).

       In her Report, the Magistrate Judge recommends that the Court affirm the

Commissioner’s final decision.      Plaintiff filed objections to the Report, to which the

Commissioner filed a response. See 28 U.S.C. § 636(b)(1) (providing that a party may

object, in writing, to a Magistrate Judge’s Report within 14 days after being served a copy).

For the reasons stated below, the Court adopts the Magistrate Judge’s Report and

overrules Plaintiff’s objections.




       1
         Andrew Saul is now the Commissioner of Social Security and is automatically
substituted as a party pursuant to Fed. R. Civ. P. 25(d). See also the Social Security Act,
42 USC § 405(g) (explaining action survives “notwithstanding any change in the person
occupying the office of Commissioner of Social Security”).
                                       BACKGROUND

       Plaintiff filed an application for DIB on July 18, 2014, alleging a disability onset date

of August 28, 2013. Her application was denied initially and upon reconsideration. Plaintiff

requested a hearing before an administrative law judge (“ALJ”), which was held via video

conference on May 25, 2017. A vocational expert (“VE”) appeared at the administrative

hearing and testified by telephone. On June 1, 2017, the ALJ issued a decision denying

Plaintiff’s claim.   The Appeals Council denied Plaintiff’s request for review, thereby

rendering the ALJ’s decision the Commissioner’s final decision for purposes of judicial

review. Plaintiff filed this action seeking judicial review on May 10, 2018.

                                STANDARDS OF REVIEW

I.     The Magistrate Judge’s Report

       The Court conducts a de novo review to those portions of the Report to which a

specific objection is made, and this Court may accept, reject, or modify, in whole or in part,

the recommendations contained in the Report. 28 U.S.C. § 636(b)(1). Any written

objection must specifically identify the portion of the Report to which the objection is made

and the basis for the objection. Id.

II.    Judicial Review of a Final Decision

       The federal judiciary plays a limited role in the administrative scheme as established

by the Social Security Act. Section 405(g) of the Act provides that “[t]he findings of the

Commissioner of Social Security, as to any fact, if supported by substantial evidence, shall

be conclusive . . . .” 42 U.S.C. § 405(g). “Consequently, judicial review . . . of a final

decision regarding disability benefits is limited to determining whether the findings are



                                               2
supported by substantial evidence and whether the correct law was applied.” Walls v.

Barnhart, 296 F.3d 287, 290 (4th Cir. 2002). “Substantial evidence” is defined as:

       evidence which a reasoning mind would accept as sufficient to support a
       particular conclusion. It consists of more than a mere scintilla of evidence
       but may be somewhat less than a preponderance. If there is evidence to
       justify a refusal to direct a verdict were the case before a jury, then there is
       “substantial evidence.”

Shively v. Heckler, 739 F.2d 987, 989 (4th Cir. 1984) (quoting Laws v. Celebrezze, 368

F.2d 640, 642 (4th Cir. 1966)). In assessing whether substantial evidence exists, the

reviewing court should not “undertake to re-weigh conflicting evidence, make credibility

determinations, or substitute [its] judgment for that of” the agency. Mastro v. Apfel, 270

F.3d 171, 176 (4th Cir. 2001) (alteration in original).

                                       DISCUSSION

I.     The Commissioner’s Final Decision

       The Commissioner is charged with determining the existence of a disability. The

Social Security Act, 42 U.S.C. §§ 301-1399, defines “disability” as the “inability to engage

in any substantial gainful activity by reason of any medically determinable physical or

mental impairment which can be expected to result in death or which has lasted or can be

expected to last for a continuous period of not less than 12 months . . . .” 42 U.S.C. §

423(d)(1)(A). This determination involves the following five-step inquiry:

       [The first step is] whether the claimant engaged in substantial gainful
       employment. 20 C.F.R. § 404.1520(b). If not, the analysis continues to
       determine whether, based upon the medical evidence, the claimant has a
       severe impairment. 20 C.F.R. § 404.1520(c) If the claimed impairment is
       sufficiently severe, the third step considers whether the claimant has an
       impairment that equals or exceeds in severity one or more of the impairments
       listed in Appendix I of the regulations. 20 C.F.R. § 404.1520(d); 20 C.F.R.
       Part 404, subpart P, App. I. If so, the claimant is disabled. If not, the next


                                              3
       inquiry considers if the impairment prevents the claimant from returning to
       past work. 20 C.F.R. § 404.1520(e); 20 C.F.R. § 404.1545(a). If the answer
       is in the affirmative, the final consideration looks to whether the impairment
       precludes that claimant from performing other work.

Mastro, 270 F.3d at 177 (citing 20 C.F.R. § 416.920).

       If the claimant fails to establish any of the first four steps, review does not proceed

to the next step. Hunter v. Sullivan, 993 F.2d 31, 35 (4th Cir. 1993). The burden of

production and proof remains with the claimant through the fourth step. Then, if the

claimant successfully reaches step five, the burden shifts to the Commissioner to provide

evidence of a significant number of jobs in the national economy that the claimant could

perform, taking into account the claimant’s medical condition, functional limitations,

education, age, and work experience. Walls, 296 F.3d at 290.

       At step one, the ALJ found that Plaintiff had not engaged in substantial gainful

activity since August 28, 2013, the alleged onset date. Next, the ALJ determined that

Plaintiff has severe impairments of lumbar degenerative disc disease and obesity. The ALJ

found, however, that Plaintiff does not have an impairment or combination of impairments

that meet or medically equal the severity of one of the listed impairments in 20 C.F.R. Part

404, Subpart P, Appendix 1. With regard to residual functional capacity (“RFC”), the ALJ

found that Plaintiff could perform sedentary work as defined in 20 C.F.R. § 404.1567(a),

with the following limitations: Plaintiff can never climb ladders, ropes, or scaffolds; she can

frequently balance and occasionally kneel, stoop, crouch, crawl, and climb ramps or stairs;

and she must avoid all exposure to hazards. The ALJ found that Plaintiff was not capable

of performing her past relevant work as a preschool teacher but, considering her age,

education, work experience, and RFC, jobs exist in significant numbers in the national


                                              4
economy that Plaintiff can perform. Accordingly, the ALJ concluded that Plaintiff was not

under a disability as defined in the Social Security Act.

II.    The Court’s Review2

       In her opening brief, Plaintiff argued that the ALJ did not explain her findings with

respect to the RFC. Plaintiff also argued that the ALJ failed to properly assess the opinion

of her physician, Tami Y. Massey, M.D., and failed to properly evaluate her subjective

symptomology. The Magistrate Judge evaluated each claim in a thorough, 64-page Report

and found all to be without merit. Plaintiff objects to the Magistrate Judge’s findings with

respect to the RFC and the opinion evidence. For the reasons that follow, the court adopts

the Magistrate Judge’s findings and affirms the Commissioner’s decision.

       A.      RFC

       In her objection, Plaintiff argues that the ALJ failed to address the medical evidence

regarding Plaintiff’s neck and arm pain, her mental functioning with respect to

concentration, pace, and persistence, and her use of a cane. She contends that the ALJ’s

failure to sufficiently discuss the evidence regarding these limitations prevents the court

from engaging in a meaningful review of the decision. ECF No. 19 at 2.

               1.     Neck and Arm Pain

       Plaintiff argues in her Opening Brief that her neck and arm pain affects her ability

to reach, handle, and lift and that the ALJ erred in failing to include such a limitation in her


       2
         As the Magistrate Judge noted, numerous Social Security regulations and Social Security
Rulings have changed effective March 27, 2017. However, these changes specifically state that
they apply to claims filed on or after March 27, 2017. See, e.g., 20 C.F.R. §§ 404.1513, 404.1527.
Because the instant claim was filed before March 27, 2017, all references are to the prior versions
of the regulations in effect when Plaintiff filed her application for benefits, unless otherwise
specified.

                                                5
RFC. (ECF No. 14 at 13–14). She notes the ALJ acknowledged her pain, but asserts that

in discussing the limitation the ALJ selectively chose the normal results of medical

assessments concerning her arm.

       It appears from the record that Plaintiff briefly reported left arm pain and neck pain

in 2013. The ALJ noted this report and observed that “[i]n the month of her alleged onset

date, [Plaintiff had] complaints of arm pain and paresthesia . . . . [o]n exam, she had normal

findings, including normal sensation, normal strength, [and] normal tone with no atrophy.”

(Tr. at 20). See (Tr. at 385-87). Plaintiff thereafter did not complain of arm and neck pain

until March 2016, when she reported right arm pain and neck pain. (Tr. at 20). See (Tr.

at 443-44). At that time, her doctor noted that Plaintiff presented with complaints of pain

involving the arm that had persisted “for about a month,” which resulted in “some neck

discomfort . . . as well.” (Tr. at 443). The ALJ mentioned these reports of pain and noted

that “when [Plaintiff] complained of neck and arm pain in March 2016, [she] had normal arm

inspection with equal reflexes.” (Tr. at 20). The ALJ further noted that Plaintiff has “deficits

suggestive of a range of sedentary work, but the objective evidence [does] not support a

finding of greater limitations than those set forth above.” Id.

       As the Magistrate Judge discussed, the record shows that the ALJ considered

Plaintiff’s complaints of arm and neck pain and found that the reduced range of sedentary

work sufficiently accommodated Plaintiff’s limitation. ECF No. 18 at 32-35. Plaintiff does

not cite parts of the record she contends the ALJ or the Magistrate Judge failed to consider.

The Court finds that the substantive evidence supports the ALJ’s findings with respect to

Plaintiff’s arm and neck pain and therefore overrules Plaintiff’s objection as to this issue.



                                               6
              2.      Mental Functioning

       Plaintiff next argues that the ALJ failed to consider the effect her medications have

on her ability to maintain concentration, persistence, and pace. (ECF No. 14 at 14-16).

Plaintiff asserts that while the ALJ discussed her complaints of depression and determined

that no limitation results, the ALJ failed to consider the limitation caused by the side effects

of the medicine she takes for her back pain. Plaintiff contends the RFC should include a

limitation with respect to mental functioning.

       In reaching a determination regarding a claimant’s RFC, the ALJ must base the

decision on “all of the relevant evidence in the case record,” including the side effects of

medication. Social Security Ruling (“SSR”) 96–8P, 1996 WL 374184, at *5 (July 2, 1996);

20 § C.F.R. 404.1529(c)(3)(iv). During the administrative hearing, Plaintiff testified that she

suffered from depression and that the condition had caused a significant problem with her

concentration, memory, and span of attention. (Tr. at 81-82). Plaintiff also testified that her

husband would administer medicine to her and she would thereafter fall asleep while

watching television, or her mind would wander. (Id. at 82). In her decision, the ALJ

considered the four broad areas of mental functioning set forth in the disability regulations

and determined that Plaintiff’s “medically determinable mental impairment of depression

does not cause more than minimal limitation in the claimant’s ability to perform basic mental

work activities.” (Tr. at 18). The ALJ did not, however, give any consideration as to

whether the medication Plaintiff requires for her back pain impairs her mental functioning.

       “The ALJ is not required to accept unquestioningly all alleged side effects of

medications; complaints of side effects may properly be discredited by inconsistent

evidence.” Goodwater v. Barnhart, 579 F. Supp. 2d 746, 759 (D.S.C. 2007) (citing

                                               7
Johnson v. Barnhart, 434 F.3d 650, 659 (4th Cir. 2005)). However, without any mention

of the claimed side effects of drowsiness and impaired attention span, the Court cannot

determine whether the ALJ properly considered the side effects of the pain medication in

rendering her RFC assessment. Accordingly, the ALJ erred in neglecting to discuss the

impact of the pain medicine, if any, on Plaintiff’s mental functioning.         20 § C.F.R.

404.1529(c)(3)(iv). See, e.g., Loza v. Apfel, 219 F.3d 378, 397 (5th Cir. 2000); Figueroa

v. Secretary of HEW, 585 F.2d 551, 554 (1st Cir. 1978); Cowart v. Schweiker, 662 F.2d

731, 737 (11th Cir. 1981). The error requires remand only if Plaintiff was prejudiced as a

result of the procedural error. Mickles v. Shalala, 29 F.3d 918, 921 (4th Cir. 1994)

(applying harmless error analysis in Social Security case). Accord Perdue v. Astrue, No.

3:10–cv–1318, 2011 WL 6415490, at *17 (S.D.W. Va. Dec. 21, 2011) (collecting cases).

       The Magistrate Judge engaged in a thorough review of the medical evidence and

found that substantial evidence supports the conclusion that Plaintiff’s mental functioning

is not so impaired as to require a limitation in the RFC. (ECF No. 18 at 36-38). As the

Magistrate Judge noted, apart from Plaintiff’s testimony at the hearing, there is only one

instance in the entire record of a complaint regarding drowsiness. In April 2014, Plaintiff

informed her doctor that the medication Neurontin had caused her to feel drowsy and her

doctor noted that he would adjust the dosage prescribed to address that side effect. (Tr.

at 377-78). See (ECF No. 14 at 14-15 (Plaintiff’s Opening Brief)). In fact, the record

includes multiple entries of Plaintiff reporting that she experienced no side effects from her

medication. In October 2014, Plaintiff reported that her medications did not cause her

sleepiness (Tr. at 301), and she stated on various forms that she did not experience side

effects from medicine she was then taking. Indeed, she specifically stated that her pain

                                              8
medication Tramadol did not cause her drowsiness. (Tr. at 78, 325). Accordingly, the

Court agrees that the record does not support a limitation for mental functioning.

                3.      Use of Assistive Device

         Plaintiff’s final contention with respect to the RFC is that the ALJ failed to sufficiently

address her use of a cane. (ECF No. 14 at 16).

         Under the Guidelines for Evaluating the Ability to Do Less than a Full Range of

Sedentary Work, where the claimant requires the use of a hand-held assistive device, the

Commissioner shall consider whether that need for assistance impacts the claimant’s ability

to work in an unskilled, sedentary position. SSR 96-9p, 1996 WL 374185, at *7 (July 2,

1996).     SSR 96-9p explains that the record must contain medical documentation

“establishing the need for a hand-held assistive device to aid in walking or standing, and

describing the circumstances for which it is needed (i.e., whether all the time, periodically,

or only in certain situations; distance and terrain; and any other relevant information).” Id.

         As the ALJ noted, the record reflects that Plaintiff began using a cane during her

rehabilitation from back surgery in March 2014. (Tr. at 20). By May 2014, Plaintiff had

stopped using the cane but reported some continued difficulty with walking. (Tr. at 376).

In July 2014, Dr. Massey noted that Plaintiff’s gait was normal. (Tr. at 400-02). As

summarized by the ALJ, the medical record thereafter reflects that Plaintiff was frequently

assessed as demonstrating a normal gait and normal posture. (Tr. at 403-05 (August

2014)); (Tr. at 431-33 (December 2014)); (Tr. at 434-36 (April 2015)); (Tr. at 418-20, 437-

39 (August 2015)); (Tr. at 440–42 (November 2015)); (Tr. at 443–44 (March 2016)); (Tr.

at 460–63 (February 2017)).

         The Court agrees that the evidence of record does not reflect that Plaintiff required

                                                  9
the use of a cane. Furthermore, the evidence of record does not establish, and Plaintiff in

her objection does not explain, how her use of a cane prevented her from performing

sedentary work as limited in the RFC. Indeed, Dr. Massey opined that in standing and/or

walking, Plaintiff would not require the use of a cane or any other assistive device. (Tr. at

408).

        For these reasons, Plaintiff’s objections to the Report as they pertain to her RFC are

overruled.

        B.     Opinion Evidence

        In her objection, Plaintiff asserts two issues with the ALJ’s assessment of Dr.

Massey’s opinion. (ECF No. 19 at 2-5). First, Plaintiff contends, in light of Dr. Massey’s

opinion that Plaintiff is limited in her ability to reach, the ALJ failed to explain why she

omitted a reaching limitation in the RFC, particularly when she included a lifting limitation.

Plaintiff argues the Magistrate Judge improperly found support for the ALJ’s decision in

discussing evidence that the ALJ failed to address. Second, Plaintiff contends the ALJ

failed to explain her treatment of Dr. Massey’s opinion that Plaintiff must shift positions at

will from sitting, standing, and walking. Plaintiff argues the Magistrate Judge discussed the

VE’s testimony as it relates to sitting and standing, but not as to walking.

        On December 5, 2014, Plaintiff presented to Dr. Massey complaining of lower back

pain and asked Dr. Massey to complete a physical capacity exam form. (Tr. at 431–33).

Following an exam, Dr. Massey completed the standardized form and reported that

Plaintiff’s posture, gait, strength, and tone were normal, she had no edema, and her

abdomen was nontender but she had “some bilateral low lumbar tenderness.” Id. Dr.

Massey assessed Plaintiff as experiencing back pain, prescribed her medication, and noted

                                              10
that she would refer Plaintiff to physical therapy. Id. Dr. Massey opined that Plaintiff would

be subject to the following various limitations during an eight-hour workday: lift, carry, push,

or pull up to 10 pounds, occasionally; shift positions from sitting, standing, or walking at will

every fifteen to thirty minutes; and reach above her shoulder or below her waist level

occasionally and reach at waist level frequently. (Tr. at 407–08). Dr. Massey noted no

limitations as to Plaintiff’s ability to handle, finger, and feel. Id. Dr. Massey opined that

these limitations or restrictions began in March 2014 and could be expected to last twelve

months. Id. Dr. Massey listed Plaintiff’s back surgery and degenerative disc disease as

the objective evidence supporting her opinion. (Tr. at 408).

       Pursuant to 20 C.F.R. § 404.1527(c), the Commissioner will evaluate every medical

opinion received and will accord greater weight to the opinion of treating medical sources

because treating physicians are best able to provide “a detailed, longitudinal picture” of a

claimant’s alleged disability. However, the opinions of treating physicians are not

necessarily entitled to controlling weight. Hunter v. Sullivan, 993 F.2d 31, 35 (4th Cir.

1992). “[I]f a physician’s opinion is not supported by clinical evidence or if it is inconsistent

with other substantial evidence, it should be accorded significantly less weight.” Mastro,

270 F.3d at 178. As the Magistrate Judge correctly noted, where the opinion of a treating

physician is not accorded controlling weight, the Commissioner must weigh the opinion

pursuant to a broad range of factors, “including the examining relationship, the nature and

extent of the treatment relationship, supportability of the opinions in the medical record,

consistency, and whether the treating physician was a specialist.”                     Johnson

v. Barnhart, 434 F.3d 650, 654 (4th Cir. 2005) (citing 20 C.F.R. § 404.1527). If the ALJ

issues a decision that is not fully favorable, her decision “must contain specific reasons for

                                               11
the weight given to the treating source’s medical opinion, supported by the evidence in the

case record, and must be sufficiently specific to make clear to any subsequent reviewers

the weight the adjudicator gave to the treating source’s medical opinion and the reason for

that weight.” SSR 96-2p, 1996 WL 374188, at *5 (1996).

       The ALJ addressed Dr. Massey’s opinion as follows:

       The undersigned has given little weight to the opinion of Dr. Tami Massey,
       who noted significant exertional and non-exertional limitations and noted that
       [Plaintiff] was not employable if her significant limitations were not
       accommodated. However, the undersigned gives this statement little weight.
       Although [Plaintiff] had some deficits after back surgery, [Plaintiff] had many
       normal findings, including normal gait findings, that did not support the extent
       of these extreme limitations. Therefore, the undersigned gives this opinion
       little weight. The undersigned has given some weight to the statement that
       [Plaintiff] has a 10 pound lifting limit, as this limitation is consistent with the
       claimant’s need for lumbar surgery.

(Tr. at 21). The Court addresses Plaintiff’s two objections in turn.

       1.     Limitation as to Reaching

       Plaintiff asserts the ALJ should have included a reaching limitation in the RFC,

consistent with Dr. Massey’s opinion.        The Magistrate Judge reviewed the medical

evidence and found that Plaintiff’s medical records do not support a limitation as to

reaching. (ECF No. 18 at 55-56). As the Magistrate Judge explained, and as discussed

above, Plaintiff did not complain of arm or neck pain between January 2014 and March

2016, nor did she complain of any such pain after March 2016. Plaintiff’s physical

examinations during that time were relatively normal, without evidence of an impairment

that would cause a limitation with regard to reaching. See, e.g., (Tr. at 379, 385-87, 390-

91, 443-46). On August 11, 2014, Plaintiff completed a function report that listed various

impairments. She reported that her condition caused her issues with lifting, squatting,


                                               12
bending, standing, walking, and climbing stairs, but she declined to select “reaching” as one

of her impairments. (Tr. at 296). In April 2015, Plaintiff returned to Dr. Massey to ask her

to complete an adoption form, as she wished “to adopt a young child.” (Tr. at 434). Dr.

Massey noted that Plaintiff “has a [history] of back surgery and has a 10 pound lifting limit”;

her “[hypertension is] well cont[rolled] w[ith] meds”; there are “no [side effects]”; and Plaintiff

“otherwise has no concerns.” (Tr. at 434). Based on this review of the record, the

Magistrate Judge concluded that the ALJ “appropriately assigned some weight to the lifting

restriction and not [to] the reaching restriction.” (ECF No. 18 at 57).

       In her treatment of Dr. Massey’s opinion, the ALJ should have expounded on the

specific weight she attributed to the portion of the opinion restricting Plaintiff’s ability to

reach and the basis for her finding. However, as discussed above, the ALJ discussed

Plaintiff’s neck and arm pain in her RFC determination, and it is clear from the ALJ’s

decision that she found that the medical evidence does not establish that Plaintiff suffers

from limitations caused by arm and neck pain. See (Tr. at 20). Accordingly, to the extent

the ALJ erred in failing to address record evidence specific to Plaintiff’s arm and neck pain

in her assessment of Dr. Massey’s opinion, the Court finds that the error is harmless. The

Court agrees with the Magistrate Judge that substantial evidence supports the ALJ’s

assessment of Dr. Massey’s opinion as it pertains to Plaintiff’s ability to reach.

       2.      Limitation as to Shifting Positions

       The Court similarly finds no reversible error with respect to the ALJ’s treatment of

Plaintiff’s need to shift positions at will. The ALJ appears to have adopted Dr. Massey’s

opinion that Plaintiff must alternate positions. Less clear, however, is the extent to which

Dr. Massey believed Plaintiff must alternate positions so as to accommodate her medically

                                                13
determinable back pain. This opinion, and the evidence supporting it, play a role in step

four of the Commissioner’s determination of disability. The burden of production and proof

remains with the claimant through step four of the determination. Accordingly, Plaintiff had

the burden of supporting her interpretation of Dr. Massey’s opinion. To the extent Plaintiff

now contends that the ALJ misapplied or misinterpreted Dr. Massey’s opinion during the

colloquy with the VE, the Court finds no error.

       In her Opening Brief, Plaintiff asserts that “Dr. Massey indicated that [Plaintiff] would

need to shift positions from sitting, standing, and walking every 15 to 30 minutes,” and that

“[w]hile a shift from sitting to standing would likely allow for an individual to keep working,

a need to walk around would prevent the individual from staying on task and performing

any job in the national economy.” (ECF No. 14 at 19). As an initial matter, the Court

disagrees with Plaintiff’s characterization of Dr. Massey’s opinion. Dr. Massey expressed

her opinion as to Plaintiff’s limitations on a standardized form that listed activities and the

frequency with which the claimant can perform those activities. (Tr. at 407-08). The

question regarding the need to alternate positions reads, “[d]oes your patient need a job

which permits shifting positions at will from sitting, standing or walking?” Id. at 407 (italics

in original). Dr. Massey selected, “[y]es.” In response to the single, follow-up question,

“how often do you think your patient will need to shift positions,” Dr. Massey wrote, “15-30

min[utes].” Id. The form Dr. Massey completed lists “sitting,” “standing,” and “walking” in

the alternative. The plain language of the form does not suggest that Plaintiff’s condition

requires her to shift from all three positions, i.e., sitting to standing to walking, and Dr.

Massey did not specify that Plaintiff requires the flexibility to alternate between sitting,

standing, and walking, as opposed to shifting between sitting and standing.

                                              14
       Plaintiff objects that the ALJ “failed to explain why she did not accord some weight

to the statement that [Plaintiff] would need to shift positions at will from sitting, standing,

and walking every 15 to 30 minutes.” (ECF No. 19 at 4). However, during the colloquy with

the VE, the ALJ asked the VE to consider an individual who, among other things, “would

require a change of positions at will from sitting, or standing, or walking . . . ever [sic] 15 to

30 minutes.” (Tr. at 90). The ALJ thus incorporated the express language of Dr. Massey’s

limitation into her hypothetical posed to the VE. Plaintiff objects that “[w]hile a shift from

sitting to standing could allow for an individual to keep working, a need to walk around

would prevent the individual from staying on task and performing any job in the national

economy.” (ECF No. 19 at 4). However, Plaintiff has not established that her medical

condition requires that she be permitted to “walk around.” Dr. Massey’s opinion does not

assert as much, and the Court is not aware of record evidence, nor has Plaintiff cited to

any, that supports imposing any such limitation. Watson v. Colvin, 615 F. App’x 158, 159

(4th Cir. 2015) (citing Johnson, 434 F.3d at 659 (recognizing hypothetical must include only

impairments supported by substantial evidence)).            Indeed, in describing during the

administrative hearing Plaintiff’s need to shift positions, her attorney referenced sit and

stand, but not walk. (Tr. at 67). Accordingly, the Court finds no error in the ALJ’s treatment

of Dr. Massey’s opinion or in the ALJ’s use of hypothetical scenarios as posed to the VE.

                                        CONCLUSION

       The Court finds that the Magistrate Judge properly summarized the facts and

applied the correct principles of law.       Accordingly, it is hereby ORDERED that the

Magistrate Judge’s Report (ECF No. 18) is adopted and specifically incorporated herein;



                                               15
Plaintiff’s objections (ECF No. 19) are overruled; and the Commissioner’s final decision is

hereby affirmed.

       IT IS SO ORDERED.

                                                 s/ Bruce H. Hendricks
                                                 The Honorable Bruce H. Hendricks
                                                 United States District Judge
August 26, 2019
Charleston, South Carolina




                                            16
